Citation Nr: 0419063	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975, and from September 1981 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In December 2001, the appellant testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing was 
prepared and associated with the claims folder.

In a May 2002 decision, the Board granted entitlement to 
service connection for post-traumatic stress disorder.  The 
Board also granted an increased evaluation of 30 percent for 
the appellant's service-connected irritable bowel syndrome.

In the May 2002 decision, the Board also determined that it 
was necessary to undertake additional development with 
respect to a claim for a rating in excess of 20 percent for a 
low back disability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

This appeal is now being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.




REMAND

As noted above, in May 2002, the Board ordered further 
development with respect to the issue of entitlement to a 
rating in excess of 20 percent for a low back disorder.  
Specifically, the Board determined that it was necessary to 
obtain the veteran's most recent VA treatment records, and to 
arrange for the veteran to undergo a VA orthopedic 
examination.  Therefore, this case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  The requested treatment records and examination 
report were associated with the claims file in 2003 by the 
EDU.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Thereafter, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, the Board finds that a remand of this case to 
the RO is necessary for initial consideration of the 
additional evidence that has been obtained by the Board.

In addition, the Board notes that, effective September 26, 
2003, the criteria for evaluating disorders of the spine were 
amended.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Therefore, the RO should consider both the new and old 
criteria when readjudicating the veteran's claim.

Furthermore, the Board finds that, while this case is in 
remand status, the RO should ensure that all notification 
action required by the Veteran Claims Assistance Act of 2000 
(VCAA) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  

Thus, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7) have been completed.  
In particular, the RO should advise the 
appellant of the information and/or evidence 
needed to substantiate her claim.  The RO 
should also advise the appellant as to her 
and VA's responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the appellant, and 
which portion should be provided by VA.  The 
RO should also advise the appellant that she 
should submit or identify any evidence that 
she believes to be relevant to her claim.  
The RO is free to undertake any evidentiary 
development deemed necessary in order to 
fully comply with the VCAA.

2.  After the action requested above has 
been completed, the RO should again 
review the record.  The RO should 
consider that claim under the pertinent 
rating criteria in effect both prior to 
and as of September 26, 2003.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. STROMMEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

